
	

115 SRES 321 IS: Honoring the career of Major General Richard C. Nash and recognizing his service to the United States and the State of Minnesota.
U.S. Senate
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 321
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2017
			Ms. Klobuchar (for herself and Mr. Franken) submitted the following resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring the career of Major General Richard C. Nash and recognizing his service to the United
			 States and the State of Minnesota.
	
	
 Whereas Major General Richard C. Nash served as the Adjutant General of the Minnesota National Guard with distinction during the last 7 years;
 Whereas Major General Nash is a native of Minnesota who has dedicated his life to serving the United States and the State of Minnesota;
 Whereas Major General Nash served honorably in the Armed Forces for 45 years, 29 of which were served in the Minnesota National Guard;
 Whereas Major General Nash has commanded at all levels, from company to multinational task force, demonstrating steadfast and wise leadership;
 Whereas the men and women of the Minnesota National Guard are among the very best in the United States, with more than 13,000 soldiers and airmen;
 Whereas the Minnesota National Guard has 58 Army facilities and 2 air bases in more than 50 communities;
 Whereas Major General Nash has led international initiatives in Iraq, Afghanistan, the Sinai Peninsula, and the Baltic region, helping to protect the interests of the United States and spread the values of the United States around the world;
 Whereas Major General Nash has kept Minnesotans safe during times of floods and other natural disasters;
 Whereas Major General Nash has been a strong advocate for the men and women of the Minnesota National Guard and the families of those men and women;
 Whereas Major General Nash has been committed to the Beyond the Yellow Ribbon program of Minnesota, which helps returning servicemembers and the families of those servicemembers;
 Whereas Major General Nash has been a tireless advocate for Family Assistance Centers, which advocate for veterans of the Armed Forces and the loved ones of those veterans;
 Whereas Major General Nash is a highly decorated military officer and the recipient of many awards, including—
 (1)the Distinguished Service Medal of the Army; (2)the Defense Superior Service Medal;
 (3)the Legion of Merit; (4)the Bronze Star Medal;
 (5)the Meritorious Service Medal; (6)the Army Commendation Medal;
 (7)the Army Achievement Medal; (8)the Army Reserve Components Achievement Medal;
 (9)the National Defense Service Medal; (10)the Armed Forces Expeditionary Medal;
 (11)the Iraq Campaign Medal; (12)the Global War on Terrorism Service Medal;
 (13)the Armed Forces Service Medal; (14)the Armed Forces Reserve Medal;
 (15)the Army Service Ribbon; (16)the Overseas Service Ribbon;
 (17)the Army Reserve Components Overseas Training Ribbon; (18)the North Atlantic Treaty Organization Medal;
 (19)the Minnesota Commendation Ribbon; (20)the Minnesota State Active Duty Ribbon;
 (21)the Minnesota Distinguished Recruiting Ribbon; (22)the Minnesota Service Ribbon;
 (23)the Expert Infantryman Badge; and (24)the Air Assault Badge; and
 Whereas the service of Major General Nash lives on through his legacy in the United States, Minnesota, and abroad: Now, therefore, be it
		
	
 That the Senate— (1)honors the decades of distinguished service of Major General Richard C. Nash; and
 (2)congratulates Major General Richard C. Nash on his retirement, which took place on October 31, 2017, following a distinguished 45-year military career.
			
